United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1139
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Danny Lee Warren, also known as      *
Danraye L. Warren,                   *     [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                            Submitted: August 19, 1999
                                Filed: August 27, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Danny Lee Warren appeals the sentence imposed by the district court1 after he
pleaded guilty to possessing with intent to distribute 119 grams of cocaine base, in
violation of 21 U.S.C. § 841(a)(1). He argues that the court erroneously concluded it
lacked the authority to grant a reduction for acceptance of responsibility under U.S.
Sentencing Guidelines Manual § 3E1.1 (1995) because it had imposed an enhancement
for obstruction of justice under U.S. Sentencing Guidelines Manual § 3C1.1 (1995).

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
       Having carefully reviewed the record, we conclude that the district court was
aware of its authority to apply both an obstruction-of-justice enhancement and an
acceptance-of-responsibility reduction in extraordinary cases. See U.S. Sentencing
Guidelines Manual § 3E1.1, comment. (n. 4) (1995). This application note was brought
to the court’s attention by the addendum to the presentence investigation report and by
Warren’s argument at sentencing.

       We conclude that the district court did not clearly err in denying a reduction for
acceptance of responsibility. See United States v. Chatman, 119 F.3d 1335, 1342 (8th
Cir.) (standard of review), cert. denied, 118 S. Ct. 434 (1997); United States v.
Honken, Nos. 98-1833, 98-1952, 1999 WL 493081, at *7 (8th Cir. July 9, 1999) (in
determining whether case is extraordinary, court should consider, inter alia, nature of
obstructive conduct, degree of acceptance of responsibility, and whether obstructive
conduct was stopped voluntarily or by law enforcement).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-